DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 8, 11, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robisson, et al. US8490707.
Regarding claim 1, Robisson, et al. teaches a method for forming a seal 801 in a wellbore (disposed about wellbore production tubing 803 as described in Column 4: 10-15) comprising:
providing a swellable metal sealing element (a reactive filler is described in Column 2: 41-49, wherein metal as magnesium oxide is described in Column 5:16-20) selected from the group consisting of an O-ring, a gasket, or a seal stack; wherein the 
exposing the swellable metal sealing element to a brine (Column 2: 50-60, wherein a trigger fluid is described, and wherein brine is recited in Column 10: 27-30); and
allowing or causing to allow the swellable metal sealing element to swell (Column 2:50-60).
Regarding claims 2, 3, 18, and 19, the swellable metal sealing element comprises a metal or alloy (Column 6: 51-54 describes “mixtures thereof” is an alloy) selected from the group consisting of magnesium, calcium, aluminum, and any combination thereof (magnesium oxide and calcium oxide is taught in Column 6:55-56).
Regarding claim 7, the swellable metal sealing element comprises a binder of polymeric material such as nitrile rubber Column 5: 20-23.
Regarding claim 8, the swellable metal sealing element comprises a metal oxide (such as magnesium oxide or calcium oxide Column 6:55-56).
Regarding claim 11, the downhole tool is an inflow control device, the tubular 111/803, wherein the tubular is production tubing Column 4: 59-61, which necessarily has inflow and is considered a control device as it directs fluid flow.
Regarding claim 17, a system for reducing fluid communication into a tubular comprising:
an inflow control device (the tubular 111/803, wherein the tubular is production tubing Column 4: 59-61, which necessarily has inflow and is considered a control device as it directs fluid flow) comprising a flow path (the flow inside tubular 803) between an 
the tubular coupled to the inflow control device; and
a swellable metal sealing element (as described above, in relation to 805) at least partially disposed in the flow path (wherein the seal is held in the annulus, and is thus considered to be in the flow path).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4-6, 9, 12-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robisson, et al. in view of Wang, et al. US2014/0060815.
Regarding claim 4, Robisson, et al. teaches the invention substantially as claimed, as described above, but does not teach the downhole tool comprises a sealing surface adjacent to the swellable metal sealing element and wherein the sealing surface comprises an indentation or projection at the area of the sealing surface adjacent to the swellable metal sealing element.
Wang, et al. teaches a downhole tool 112 (shown in Figure 1) with a swellable sealing element (¶0027 describes a swell packer) and a sealing surface (such as element 124 surrounding 122, or the chevron seals shown in Figure 5) adjacent the swellable sealing element, the sealing surface comprises an indentation or projection (projection on 124 pointing upwards and downwards to form the “V” shape) at the area of the sealing surface adjacent to the swellable metal sealing element.
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Robisson, et al. in view of Wang, et al. to include a sealing surface adjacent to the swellable sealing element that has a projection at the area of the sealing surface, as a well-known means for providing sealing elements on a well tool for downhole deployment ¶0006. 
Regarding claim 5, Robisson, et al. teaches the invention substantially as claimed, as described above, but does not teach the downhole tool comprises a sealing 
Wang, et al. teaches a sealing surface (such as 124) that is segmented as shown in Figure 5, wherein multiple segments or layers are the sealing surface.
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Robisson, et al. in view of Wang, et al. to include a sealing surface adjacent the swellable sealing element that is segmented to provide desired sealing surfaces on a wellbore packer.
Regarding claim 6, Robisson, et al. teaches the invention substantially as claimed, as described above, but does not teach the downhole tool comprises a sealing surface adjacent to the swellable metal sealing element and wherein the sealing surface was produced by additive manufacturing.
Wang, et al. teaches a sealing surface adjacent to the swellable metal sealing element and wherein the sealing surface was produced by additive manufacturing (wherein the layered chevron seals shown in Figure 5 are considered the sealing surface, and wherein the term “Additive manufacturing” is a product-by-process and given its broadest reasonable interpretation to require addition to form, in which layering is clearly addition of product).
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Robisson, et al. in view of Wang, et al. to include a sealing surface that is produced by additive manufacturing as a means for providing desired sealing features for a packer.

Wang, et al. teaches that it is well-known in the art to perform sealing functions in temperatures of 450 degrees F in the experiment provided in ¶0025, which is greater than the claimed minimum temperature of 350 degrees F.
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Robisson, et al. in view of Wang, et al. to select the well temperature to be at least 350 degrees F, as a well-known environmental temperature for performing sealing in a wellbore.
Regarding claim 12, Robisson, et al. teaches the swellable metal sealing element as described above, but does not teach a sealing element that is not a swellable metal sealing element.
Wang, et al. teaches that it is known in the art to include a sealing element that is not a swellable metal sealing element, where Wang, et al. teaches a sealing element made from non-metal elements (the elastomeric rings described in ¶0020). Figure 5 shows a stack of seals (124-122).
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Robisson, et al. in view of Wang, et al. to include a sealing element that is not the swellable metal sealing element, as described above.
Regarding claim 14, Robisson, et al. further teaches the metal is magnesium (the Magnesium Oxide described above).
Regarding claim 15, Robisson, et al. teaches the invention substantially as claimed, as described above, but does not teach that the sealing element is an 
Wang, et al. shows chevron packing seals in Figure 5, with a seal element 122 in the stack. Paragraph 0028 teaches a v-seal configuration, which is the same as a chevron seal system. The seals for the packer can be swell packers ¶0019.
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Robisson, et al. in view of Wang, et al. to include chevron seals as a seal element that can be expanded by swelling of the swellable metal sealing element of Robisson, et al., as a well-known means for providing desired packing and sealing features.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robisson, et al. alone.
Robisson, et al. teaches the invention substantially as claimed, as described above, but is silent as to whether the salinity is greater than 10%.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the salinity limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robisson, et al. in view of Wang, et al. as applied to claim 12 above, and further in view of Patel US2010/0038074.
Robisson, et al. in view of Wang, et al. teaches the invention substantially as claimed, as described above, but does not teach the sealing element is a metal sealing element configured to be energized by the swellable metal sealing element to make a metal-to-metal seal.
Patel teaches that it is known in the art to stack metal seals/plates 16 with a swellable sealing element 14 (swell packer ¶0020). Plates 16 have petals 30 that are expanded outwards when the seal swells ¶0021. 16 prevents extrusion of the swellable seal ¶0021: 9-11. Sufficient expansion of the elements 16 necessarily causes metal to metal sealing by contacting wall 18 that can include casing ¶0020.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patel, et al. US2005/0199401 teaches a swellable material.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651.  The examiner can normally be reached on M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (Acting SPE) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
4/20/2021